Citation Nr: 0915633	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from November 1942 to 
January 1946 and from January 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In December 2007, the Board, among other things, remanded the 
claims of service connection for hearing loss and tinnitus 
for further development.  As part of the development, the 
Veteran was to be afforded a VA audiology examination in 
order to determine whether any current hearing loss is 
attributable to his periods of military service.  A similar 
opinion was to be elicited for tinnitus with an additional 
statement regarding any association between tinnitus and 
hearing loss.

In January 2009, a VA audiology examination was conducted.  
Bilateral sensorineural hearing loss and tinnitus were 
diagnosed.  Hearing impairment was established for VA 
purposes.  See 38 C.F.R. § 3.385 (2008).  The examiner 
conceded military noise exposure from mortars, bombs, 
machinery, and engine noise that the Veteran likely 
experienced as a mechanic during World War II.  Civilian 
noise exposure was noted as farming during the Veteran's 
adult life.  Regarding tinnitus, the examiner noted that the 
Veteran remembered hearing a buzzing sound as a child and he 
thinks that it has been there as long as he can remember.

The VA examiner gave the opinion that it is less likely as 
not that acoustic trauma while in the military is the cause 
of the Veteran's hearing loss and tinnitus.  For hearing 
loss, the examiner apparently found the disability to be the 
result of over 50 years of occupational farming after his 
military service.  For tinnitus, the examiner apparently 
found the onset of the disability to be during childhood.

The December 2007 remand instructions concerning a medical 
opinion contemplated that the opinion would be based on an 
accurate medical history and that a complete rationale for 
any opinion expressed would be provided.  In this case, there 
is an indication that the history relied on by the examiner 
may have been inaccurate and the report did not contain an 
adequate explanation for the opinions expressed.

In March 2009, the Veteran submitted a statement wherein he 
alleged that he never told the VA examiner that he farmed for 
50 years and never stated that he had tinnitus since he was a 
child.  He requested another VA examination.

In regards to hearing loss, the examiner did not provide the 
reasons for attributing the Veteran's disability to post-
service occupational noise exposure.  Merely listing data and 
a conclusion without sufficient rationale does not produce a 
probative opinion.  See, e.g., Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Moreover, as noted, the Veteran's 
history of noise exposure may not have been accurate.  For 
one, the Veteran states that he did not have a 50-year 
history of occupational farming.  A correct history must be 
identified.  This is especially important in light of the 
fact that the Veteran's service treatment records were likely 
destroyed in a fire.  To this point, the Veteran's discharge 
papers reflect that he had a 7-year history as a farmhand 
prior to service.  It was noted that he worked with machinery 
at that time, too.  The effects of possible pre-service, in-
service, and post-service noise exposure must be taken into 
account.

With respect to tinnitus, reasons for finding the Veteran's 
disability to have a pre-service onset were also not provided 
in the examination report.  The finding is particularly 
interesting because a prior VA examination report, dated in 
March 2007, contained an opinion indicating that the 
Veteran's tinnitus was not related to service because the 
Veteran did not experience tinnitus near the time of service, 
or shortly thereafter.  The incongruous findings should be 
reconciled by another VA examiner after a correct history of 
noise exposure and tinnitus is established.

Given the state of the evidence, the Veteran should be 
scheduled for another VA audiology examination in order to 
determine whether he has hearing loss or tinnitus that is 
attributable to his active military service.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
etiology of any hearing loss and 
tinnitus.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  A complete medical history 
should be taken of the Veteran's 
experiences of hearing loss and tinnitus, 
as well as noise exposure.  With respect 
to any diagnosed hearing loss and 
tinnitus, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss and tinnitus is 
related to the Veteran's active military 
service, to include the his stated in-
service noise exposure.  The examiner 
should also address the possibility of 
non-service occupational noise exposure.  
A complete rationale for any opinion 
expressed must be provided, including the 
reasons for attributing a disability to a 
certain instance or instances of noise 
exposure.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

